UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

WILLIE J. STRONG, JR.,

                                 Plaintiff,
                                                                5:16-CV-1054 (NAM/ATB)
v.

THE CITY OF SYRACUSE,
POLICE OFFICER GONZALEZ,
and POLICE OFFICER KATELL,

                        Defendants.
_______________________________________

Appearances:

Fred Lichtmacher
116 West 23rd St., Suite 500
New York, New York 10011
Attorney for Plaintiff

Christina F. DeJoseph
Khalid Bashjawish
City of Syracuse Corporation Counsel
233 East Washington Street - Room 300
Syracuse, New York 13202
Attorneys for Defendants

Hon. Norman A. Mordue, Senior United States District Court Judge

                          MEMORANDUM-DECISION AND ORDER

     I.   INTRODUCTION

          Plaintiff Willie J. Strong, Jr. brings this action under 42 U.S.C. § 1983 against the City

of Syracuse (“City”), Police Officer Gonzalez, and Police Officer Katell (collectively the

“Defendants”), alleging constitutional violations related to his arrest by the officers in

September 2013. (Dkt. No. 1). Now before the Court is the Defendants’ unopposed motion
for judgment on the pleadings as to Plaintiff’s third cause of action. (Dkt. Nos. 57, 60). For

the following reasons, the motion is granted.

 II.   BACKGROUND

       Plaintiff alleges that on September 2, 2013 at approximately 2:00 a.m., he was pulled

over by Defendant Officers Gonzalez and Katell and ordered to get out of his vehicle. (Dkt.

No. 1, ¶ 10). Plaintiff claims that he complied with the officers’ orders and exited the vehicle

with his hands raised, whereupon the officers charged at him, struck him in the head, put him

in handcuffs, and kicked, elbowed, and punched him, all while “hurling racial slurs at him.”

(Id., ¶¶ 11–12, 14). Plaintiff claims that he was taken to the hospital and received stitches for

his injuries, and that “[t]here was no need to use any force much less the gratuitous, malicious

force employed, before and after the handcuffs were placed on [him].” (Id., ¶¶ 15–16).

       Plaintiff’s claims are as follows: (1) excessive force against the officers; (2) failure to

intervene against the officers; and (3) a municipal liability claim against the City pursuant to

Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658 (1978). (Dkt. No. 1).

       The Monell claim alleges that the City “tolerates members of the [Syracuse Police

Department (“SPD”)] committing acts violating the Fourth Amendment rights of members of

the African American community.” (Id., ¶ 30). Plaintiff alleges that “Syracuse operates and

controls a police department with numerous members, insensitive and hostile to the African

American community,” and that “SPD has had frequent instances of the use of gratuitous,

unreasonable and excessive force against members of the African American community as

well as other violations of that community’s constitutional rights and still, Syracuse has failed

to take effective action to curtail the aforementioned behavior by its officers.” (Id., ¶¶ 32–33).

Plaintiff claims that the City of Syracuse, “via its de facto policy of tolerating the abuse of



                                                 2
African Americans, caused plaintiff to sustain physical injuries, including permanent and non-

permanent physical injuries . . . .” (Id., ¶ 36).

III.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(c) permits the entry of judgment as a matter of law

on the basis of the pleadings alone. See Fed. R. Civ. P. 12(c); Oneida Indian Nation v.

Phillips, 397 F. Supp. 3d 223, 229 (N.D.N.Y. 2019). “The standard for granting a Rule 12(c)

motion for judgment on the pleadings is identical to that of a Rule 12(b)(6) motion for failure

to state a claim.” Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir.

2001) (collecting cases). “In both postures, the district court must accept all allegations in the

complaint as true and draw all inferences in the non-moving party’s favor.” Id. “To survive a

Rule 12(c) motion, [the] ‘complaint must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face.’” Johnson v. Rowley, 569 F.3d 40, 44 (2d

Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. Legal conclusions, however, are not afforded the same presumption of truthfulness.

Id. The plausibility standard is not, however, a probability requirement: the pleading must

show, not merely allege, that the pleader is entitled to relief. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007); Fed. R. Civ. P. 8 (a)(2). In other words, to survive dismissal the

allegations in the complaint must nudge the claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

        Moreover, “[i]n this District, when a non-movant fails to oppose a legal argument

asserted by a movant, the movant’s burden with regard to that argument is lightened, such



                                                    3
that, in order to succeed on that argument, the movant need only show that the argument

possesses facial merit, which has appropriately been characterized as a ‘modest’ burden.”

Thomas v. City of Troy, 293 F. Supp. 3d 282, 296 (N.D.N.Y. 2018); see also McCall v.

Pataki, 232 F.3d 321, 322 (2d Cir. 2000) (noting that for an unopposed motion to dismiss,

courts must “assume the truth of a pleading’s factual allegations and test only its legal

sufficiency”) (citing De Jesus v. Sears, Roebuck & Co., Inc., 87 F.3d 65, 69 (2d Cir. 1996)).

Accordingly, although Plaintiff states that he does not oppose Defendants’ motion to dismiss

his Monell claim (Dkt. No. 60), the Court will evaluate Defendants’ arguments on the merits.

IV.    DISCUSSION

       The Defendants argue that the Court should dismiss Plaintiff’s Monell claim because

“Plaintiff’s conclusory allegations wholly fail to plausibly allege a municipal liability claims

against the city under Section 1983.” (See Dkt. No. 57, pp. 4–11). The Defendants

characterize Plaintiff’s allegations as asserting two theories of municipal liability: (1) that

constitutional violations were widespread and tolerated by the City through an unofficial, de

facto policy; and (2) that the City was deliberately indifferent to known abuses based on its

failure to train and/or discipline its officers. (Id., pp. 6–7). The Defendants argue that the first

theory fails because Plaintiff asserts only “boilerplate statements” that SPD officers routinely

commit acts that violate the rights of African Americans without alleging any specific

instances of misconduct amounting to a pattern or practice of misconduct. (Id., pp. 7–9).

Similarly, the Defendants argue that the second theory fails because Plaintiff does not allege a

pattern of misconduct and therefore “cannot plausibly allege an obvious need to discipline

officers, much less deliberate indifference.” (Id., pp. 9–10). In sum, Defendants contend that




                                                 4
Plaintiff’s Monell claim must be dismissed because it consists of only conclusory allegations

that are entirely unsupported by any facts. (Id., pp. 10–11).

       It is well-established that a municipality may not be held liable under Section 1983 on

the basis of respondeat superior. Monell, 436 U.S. at 694–95. Rather, municipalities are

responsible only for “their own illegal acts,” Pembaur v. Cincinnati, 475 U.S. 469, 479

(1986), and are not vicariously liable for civil rights violations perpetrated by their employees.

See Monell, 436 U.S. at 691.

        In order to plead a Section 1983 claim for municipal liability, a plaintiff must

plausibly allege that he suffered a constitutional violation, and that the violation resulted from

an identified municipal policy or custom. Id. at 694–95. In order to plausibly allege a

municipal policy or custom, a plaintiff must offer facts showing any of the following: (1) a

formal policy, officially promulgated by the municipality, id. at 690; (2) an action taken by

the official responsible for establishing policy with respect to a particular issue, Pembaur, 475

U.S. at 483–84; (3) unlawful practices by subordinate officials so permanent and widespread

as to practically have the force of law, City of St. Louis v. Praprotnik, 485 U.S. 112, 127–30

(1985) (plurality opinion); or (4) a failure to train, supervise, or discipline that amounts to

“deliberate indifference” to the rights of those with whom the municipality’s employees

interact, City of Canton v. Harris, 489 U.S. 378, 388 (1989).

       Plaintiff appears to invoke the latter two theories. However, upon review of the

Complaint, the Court finds that Plaintiff’s allegations do not plausibly suggest that the City of

Syracuse followed a de facto policy that tolerated the widespread use of excessive force

against African Americans, nor that the City was deliberately indifferent to constitutional

violations by SPD officers.



                                                 5
        Isolated acts of excessive force “are generally not sufficient to demonstrate a

municipal custom, policy, or usage that would justify municipal liability.” Jones v. Town of

E. Haven, 691 F.3d 72, 81 (2d Cir. 2012). “On the other hand, such acts would justify

liability of the municipality if, for example, they were done pursuant to municipal policy, or

were sufficiently widespread and persistent to support a finding that they constituted a

custom, policy, or usage of which supervisory authorities must have been aware, or if a

municipal custom, policy, or usage would be inferred from evidence of deliberate indifference

of supervisory officials to such abuses.” Id. Critically here, Plaintiff fails to allege any

specific instances of misconduct by SPD, aside from his own case, that can support an

inference of a widespread pattern or practice of excessive force that could amount to a

municipal policy or custom. Thus, Plaintiff’s first Monell theory must fail.

        Relatedly, in order to plausibly allege deliberate indifference under Plaintiff’s second

theory, he must offer facts suggesting that “a policymaking official was aware of

constitutional injury, or the risk of constitutional injury, but failed to take appropriate action to

prevent or sanction violations of constitutional rights.” Jones, 691 F.3d at 81. Thus, a failure

to train and/or discipline can constitute a municipal custom “only where the need to act is so

obvious, and the inadequacy of current practices so likely to result in a deprivation of federal

rights, that the municipality or official can be found deliberately indifferent to the need.”

Triano v. Town of Harrison, 895 F. Supp. 2d 526, 538 (S.D.N.Y. 2012) (quoting Reynolds v.

Giuliani, 506 F.3d 183, 192 (2d Cir. 2007)).

        Here, Plaintiff fails to plausibly allege that the City was deliberately indifferent or

ignored a need to train or discipline SPD officers because, as discussed above, there is no

indication of any known pattern of unconstitutional police misconduct. While Plaintiff claims



                                                 6
there are “frequent” and “widespread” instances of excessive force by SPD, such bald

allegations, without more, are insufficient. See Walker v. City of New York, No. 14-CV-0808,

2015 WL 4254026, at *5–11, 2015 U.S. Dist. LEXIS 91410, at *13–31 (S.D.N.Y. July 14,

2015) (finding that the plaintiff’s conclusory allegations of similar misconduct in the past did

not create a plausible inference of deliberate indifference and also that the plaintiff did “not

allege any specific facts as to the contents of the complaints, how many were filed, and when

they were filed”). Nor can Plaintiff rely on other complaints of excessive force, without facts

indicating whether they were adjudicated or otherwise substantiated in a way that would

warrant discipline and additional training. Simply put, without notice of the alleged problem,

the City could not have been deliberately indifferent to it.

          In sum, Plaintiff’s conclusory allegations are insufficient to plausibly infer a custom or

policy to support municipal liability. Therefore, Plaintiff’s Monell claim must be dismissed.

See Arrindel-Martin v. City of Syracuse, No. 18-CV-780, 2018 WL 6622193, at *5–8, 2018

U.S. Dist. LEXIS 212597, at *10–22 (N.D.N.Y. Dec. 18, 2018) (granting the defendants’

motion to dismiss where the plaintiff failed to allege instances of misconduct from which a

pattern of unconstitutional conduct could be inferred, or that the defendants were deliberately

indifferent to the alleged conduct); Isaac v. City of New York, No. 16-CV-4729, 2018 WL

5020173, at *16–19, 2018 U.S. Dist. LEXIS 132995, at *48–56 (E.D.N.Y. Aug. 6, 2018)

(same).

 V.       CONCLUSION

          For these reasons, it is

          ORDERED that Defendants’ motion to dismiss Plaintiff’s third cause of action (Dkt.

No. 57) is GRANTED; and it is further



                                                  7
       ORDERED that Plaintiff’s third cause of action, the Monell claim, is DISMISSED

with prejudice; and finally, it is

       ORDERED that the Clerk provide a copy of this Memorandum-Decision and Order to

the parties in accordance with the Local Rules of the Northern District of New York.

       IT IS SO ORDERED.

       Date: January 13, 2020
             Syracuse, New York




                                              8
